DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-15) and Species A in the reply filed on 9/8/2022 is acknowledged.  Claims 1-20 are pending.  Claims 16-20 are withdrawn from consideration.  Claims 1-15 are examined below.

Drawings
In accordance with 37 C.F.R. 1.83(a), 1.84(n), and 1.84(o), the drawings (Figs. 1-3B) are objected to because they contain graphical drawing symbols (boxes, rectangles, circles, etc.) which are not indicative as to what the symbols represent and do not have universally-recognized meanings generally accepted in the art.  Applicant is required to label, in words, the function or component represented by the graphical drawing symbols in order to aid in a proper understanding of the invention.  For example, according to Applicant’s specification, element 70 is - - Accessory Systems - -; it is suggested that Applicant label the graphical drawing symbol associated with element 70 - - Accessory Systems - -.  The requirement applies to all graphical drawing symbols which do not have universally-recognized meanings generally accepted in the art and which are associated with conventional elements.  See MPEP 608.02(b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard 20200284201 in view of Husband 20190264615.
Regarding Independent Claim 1, Gebhard teaches a method of operating a gas turbine engine (para. [0019]), the method comprising: 
an inter-spool clutch disposed between a low speed spool and a high speed spool of the gas turbine engine (Fig. 2, overrunning clutch 32 between HP spool 16/24/36 and LP spool 12/26/40; para. [0033]) transitions between engaged and disengaged (paras. [0040]-[0041]), and 
wherein the inter-spool clutch disengages when the high speed spool reaches a speed greater than an operational speed of the low speed spool (para. [0041]).  Gebhard further teaches the gas turbine engine is coupled to an aircraft (para. [0031]).
Gebhard fails to teach selectively engaging and disengaging an engine clutch disposed between the low speed spool and a rotor assembly of the gas turbine engine, wherein engagement or disengagement of the engine clutch is selected based on an operating condition of an aircraft comprising the gas turbine engine.
Husband teaches a method of operating a gas turbine engine (Fig. 1; see Abstract), the gas turbine engine being similar to that taught by Gebhard (both are turbofans), the method comprising selectively engaging and disengaging an engine clutch disposed between the low speed spool and a rotor assembly of the gas turbine engine (clutch 66, disposed between low speed spool 32/40/50 and rotor assembly 28, is selectively engaged and disengaged; para. [0050]), wherein engagement or disengagement of the engine clutch is selected based on an operating condition of an aircraft comprising the gas turbine engine (at least start-up or re-light; para. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gebhard’s method to include selectively engaging and disengaging an engine clutch disposed between the low speed spool and a rotor assembly of the gas turbine engine, wherein engagement or disengagement of the engine clutch is selected based on an operating condition of an aircraft comprising the gas turbine engine, as taught by Husband, in order to increase the pressure at the entrance to the compressor during start-up (Gebhard; para. [0073]).
	Regarding Dependent Claim 2, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 1.  The recitation “when the operating condition is an engine start condition, the engine clutch is disengaged and the inter-spool clutch is engaged” is a contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 II.  Given that the engine start condition is not positively recited, the recited operational configuration of the respective clutches is not included in the broadest reasonable interpretation of the claim.
	Regarding Dependent Claim 3, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 2, and Husband further teaches the gas turbine engine comprises a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine (Fig. 1, first electrical machine 18; para. [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gebhard in view of Husband’s method to include a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine, as taught by Husband, in order to provide an electrical machine to control the angular velocity of the high pressure compressor, function as an electrical motor, and function as an electrical generator (Husband; paras. [0047]-[0048]).
The recitation “wherein the starter-generator provides power to the gas turbine engine during the engine start condition” is a contingent limitation for the same reason cited for claim 2 (i.e. the operating condition is not positively recited and thus the recited step of providing power during the start condition is not included in the broadest reasonable interpretation of the claim).
	Regarding Dependent Claim 4, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 1.  The recitation “when the operating condition is an engine idle condition, the engine clutch is disengaged and the inter-spool clutch is disengaged” is a contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 II.  Given that the engine idle condition is not positively recited, the recited operational configuration of the respective clutches is not included in the broadest reasonable interpretation of the claim.
	Regarding Dependent Claim 5, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 4, and Husband further teaches the gas turbine engine comprises a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine (Fig. 1, first electrical machine 18; para. [0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gebhard in view of Husband’s method to include a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine, as taught by Husband, in order to provide an electrical machine to control the angular velocity of the high pressure compressor, function as an electrical motor, and function as an electrical generator (Husband; paras. [0047]-[0048]).
The recitation “wherein the starter-generator generates power from the gas turbine engine during the engine idle condition” is a contingent limitation for the same reason cited for claim 4 (i.e. the operating condition is not positively recited and thus the recited step of providing power during the engine idle condition is not included in the broadest reasonable interpretation of the claim).
	Regarding Dependent Claim 6, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 1.  The recitation “when the operating condition is a pre- flight condition, the engine clutch is engaged and the inter-spool clutch is disengaged” is a contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 II.  Given that the pre-flight condition is not positively recited, the recited operational configuration of the respective clutches is not included in the broadest reasonable interpretation of the claim.
	Regarding Dependent Claim 7, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 6, and Husband further teaches the gas turbine engine comprises a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine (Fig. 1, first electrical machine 18; para. [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gebhard in view of Husband’s method to include a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine, as taught by Husband, in order to provide an electrical machine to control the angular velocity of the high pressure compressor, function as an electrical motor, and function as an electrical generator (Husband; paras. [0047]-[0048]).
The recitation “wherein the starter-generator generates power from the gas turbine engine during the pre-flight condition” is a contingent limitation for the same reason cited for claim 6 (i.e. the operating condition is not positively recited and thus the recited step of providing power during the pre-flight condition is not included in the broadest reasonable interpretation of the claim).
	Regarding Dependent Claim 8, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 6.  The recitation “engaging the engine clutch during the pre-flight condition positions the rotor assembly in operative communication with the low speed spool, and wherein the engine clutch is engaged during the pre-flight condition when the low speed spool is rotating at 100% speed” is a contingent limitation for the same reason cited for claim 6 (i.e. the operating condition is not positively recited and thus the recited steps which occur when the operation condition is met is not included in the broadest reasonable interpretation of the claim).
	Regarding Dependent Claim 10, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 1.  The recitation “when the operating condition is a flight condition, the engine clutch is engaged and the inter-spool clutch is disengaged, and wherein the engine clutch is locked into engagement during the flight condition” is a contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 II.  Given that the flight condition is not positively recited, the recited operational configuration of the respective clutches is not included in the broadest reasonable interpretation of the claim.
	Regarding Dependent Claim 11, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 10, and Husband further teaches the gas turbine engine comprises a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine (Fig. 1, first electrical machine 18; para. [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gebhard in view of Husband’s method to include a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine, as taught by Husband, in order to provide an electrical machine to control the angular velocity of the high pressure compressor, function as an electrical motor, and function as an electrical generator (Husband; paras. [0047]-[0048]).
The recitation “wherein the starter-generator is configured to provide power to and generate power from the gas turbine engine during the flight condition” is a contingent limitation for the same reason cited for claim 10 (i.e. the operating condition is not positively recited and thus the recited step which occurs when the operation condition is met is not included in the broadest reasonable interpretation of the claim).
	Regarding Dependent Claim 12, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 1.  The recitation “when the operating condition is a post-landing condition, the engine clutch is disengaged and the inter-spool clutch is disengaged” is a contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 II.  Given that the post-landing condition is not positively recited, the recited operational configuration of the respective clutches is not included in the broadest reasonable interpretation of the claim.

	Regarding Dependent Claim 13, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 12, and Husband further teaches the gas turbine engine comprises a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine (Fig. 1, first electrical machine 18; para. [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gebhard in view of Husband’s method to include a starter-generator for providing electrical power to and generating electrical power from the gas turbine engine, as taught by Husband, in order to provide an electrical machine to control the angular velocity of the high pressure compressor, function as an electrical motor, and function as an electrical generator (Husband; paras. [0047]-[0048]).
The recitation “wherein the starter-generator generates power from the gas turbine engine during the post-landing condition” is a contingent limitation for the same reason cited for claim 12 (i.e. the operating condition is not positively recited and thus the recited step which occurs when the operation condition is met is not included in the broadest reasonable interpretation of the claim).
	Regarding Dependent Claim 14, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 1, and Husband further teaches engaging the engine clutch positions the low speed spool in operative communication with the rotor assembly (para. [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gebhard in view of Husband’s method such that engaging the engine clutch positions the low speed spool in operative communication with the rotor assembly, as taught by Husband, for the reasons cited above for claim 1.
	Regarding Dependent Claim 15, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 1, and Gebhard further teaches when engaged, the inter-spool clutch positions the low speed spool in operative communication with the high speed spool (para. [0040]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gehbard in view of Husband, as applied to claim 8 above, and further in view of Lampe 5174109.
Regarding Dependent Claim 9, Gebhard in view of Husband teaches the invention as claimed and as discussed above for claim 8, but Gebhard in view of Husband fails to expressly teach the engine clutch is configured to allow clutch slippage as the engine clutch transitions from disengaged to engaged.
Lampe teaches a clutch (16) for a gas turbine engine (12; Col. 1, ll. 6-12) wherein the clutch is configured to disconnect a gearbox shaft (in 14) from the engine and is configured to allow clutch slippage as the engine clutch transitions from disengaged to engaged (Col. 3, ll. 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gebhard in view of Husband’s method such that the engine clutch is configured to allow clutch slippage as the engine clutch transitions from disengaged to engaged, as taught by Lampe, in order to provide smooth acceleration and reduced impact loading of gearbox components (Lampe; Col. 3, ll. 31-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741